                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                        BEAUMONT DIVISION

WILLIAM NELSON ANTOINE,                   §
             Petitioner,                  §
                                          §
V.                                        § Civil Action No. 1:18-cv-434
                                          §
LORIE DAVIS, Director,                    §
Texas Department of Criminal              §
Justice, Correctional Institutions        §
Division,                                 §
                  Respondent.1            §

          RESPONDENT’S ANSWER WITH BRIEF IN SUPPORT

      Petitioner William Nelson Antoine (Antoine), upon a plea of guilty, was

properly convicted and sentenced to fifteen years’ imprisonment by a Texas

state court for the felony offense of aggravated assault. He challenges his

sentence and conviction through a petition for writ of habeas corpus under 28

U.S.C. §§ 2241 and 2254. But, Antoine’s first four claims should be dismissed

as time-barred. Antoine’s fifth claim should be dismissed as unexhausted or as

not cognizable on federal habeas review.

                                 JURISDICTION

      Antoine seeks habeas corpus relief in this Court pursuant to 28 U.S.C. §

2254, which provides the Court with jurisdiction over the subject matter and




1     For purposes of clarity, Respondent will be referred to as “the Director.”
the parties as Antoine was convicted in Liberty County, which is within this

Court’s jurisdiction. 28 U.S.C. § 124(b)(2).

                        PETITIONER’S ALLEGATIONS

      The Director understands Antoine to allege the following:

            1.      His trial counsel was ineffective and violated his Sixth
                    Amendment rights;

            2.      There was insufficient evidence to support the finding
                    of a deadly weapon;

            3.      His plea was involuntary because he was under duress
                    of his trial counsel;

            4.      The trial court violated his Fourteenth Amendment
                    rights of due process and equal protection because he
                    is actually innocent and Texas Department of
                    Criminal Justice (TDCJ) prison officials are
                    improperly making his case aggravated; and

            5.      The Court of Criminal Appeals (CCA) erred by failing
                    “to give a finding in law de novo.”

ECF No. 1 at 6-7.

                               GENERAL DENIAL

      The Director denies all of Antoine’s assertions of fact except those

supported by the record or specifically admitted herein. In addition, the

Director opposes any future, substantive motions filed by Petitioner—

including, without limitation, a motion to amend and/or supplement his

petition, a motion for equitable tolling, and a motion for an evidentiary

hearing—and will respond to any such motions only upon order of the Court.
                                         2
                         STATEMENT OF THE CASE

      The Director has lawful custody of Antoine pursuant to a judgment and

sentence entered in cause number CR29860, in the 253rd District Court of

Liberty County, Texas, styled The State of Texas v. William Nelson Antoine.

See SHCR-01 at 3-5 (Judgment of Conviction).2 After being fully admonished

in writing and in open court of the consequences of his plea, Antoine pled guilty

to one count of aggravated assault with a deadly weapon on January 13, 2014.

See Exhibit A at 3-9. On February 4, 2014, the trial court sentenced him to

fifteen years’ imprisonment for “aggravated assault - enhancement.” See

SHCR-01 at 3. The state then filed a Motion for Corrected Judgment so that

the judgment would reflect the correct charge of aggravated assault with a

deadly weapon. See id. at 7. Antoine’s counsel agreed to this motion. See id. On

February 19, 2014, the court granted the state’s motion for corrected judgment.

See id. at 12. On that same date, the judgment was corrected to reflect the

correct charge of aggravated assault with a deadly weapon with the judgment

commencing on February 4, 2014. See id. at 13-15.




2      “SHCR” refers to the Clerk’s Record of pleadings and documents filed with the
court during Petitioner’s state habeas corpus proceedings. See generally, Ex parte
Antoine, Application No. 88, 750-01 and -02. The Director will designate the first
state habeas application as “SHCR-01” and the second state habeas application as
“SHCR-02.”
                                          3
       Antoine did not file a direct appeal. See Texas Court of Criminal Appeals,

Case      Search:     Style    –     “Antoine,     William”,     available    at

http://search.txcourts.gov/CaseSearch.aspx?coa=coscca&s=c (last visited June

3, 2020). Antoine filed a state habeas application on June 4, 2018, at the

earliest. See SHCR-01 at 31 (Antoine’s signature date). On August 15, 2018,

the CCA dismissed the application as non-compliant with Rule 73.1 of the

Texas Rules of Appellate Procedure. Id. at Action Taken Sheet. As early as May

28, 2019, Antoine filed a second state habeas application. See SCHR-02 at 36.

The CCA denied that application without written order on July 31, 2019. Id.

at Action Taken Sheet.

       As early as August 28, 2018, Antoine executed the instant federal

petition. See ECF No. 3 at 10. On December 17, 2018, the Court recommended

that this petition be dismissed as barred by limitations and for failing to

exhaust state remedies. See ECF No. 13 at 3. On January 3, 2019, Antoine

filed an objection to this recommendation. See generally ECF No. 16. On March

19, 2019, Antoine filed a motion to file a second or successive petition, but it

was later denied that motion as unnecessary on March 17, 2020. See ECF Nos.

20 and 23, respectively. On April 20, 2020, this Court then filed an Order to

Show Cause for the Respondent to file a response. See ECF No. 24.




                                        4
                          STATE COURT RECORDS

      The Director will submit copies of Antoine’s state court records to this

Court within twenty (20) days of filing this answer.

         EXHAUSTION/LIMITATIONS/SUCCESSIVE PETITION

      The Director does not believe that Antoine’s petition is subject to the

successive petition bar under 28 U.S.C. §2244(b). However, Antoine’s first four

claims are barred by the statute of limitations under 28 U.S.C. §2244(b), and

his fifth claim is barred by the exhaustion doctrine under 28 U.S.C.

§2254(b―d). The Director reserves the right to argue successive petition,

statute of limitations, exhaustion, and any other procedural bars should

Antoine or this Court disagree with the Director’s procedural bar argument,

her construction of the claims presented, or should Antoine attempt to add new

claims or evidence.

                      ANSWER WITH BRIEF IN SUPPORT

I.    Antoine’s First Four Claims Are Time-Barred.

      Antoine’s first four claims relate to his 2014 conviction of aggravated

assault. See ECF No. 3 at 6-7. These claims are barred by the statute of

limitations, and therefore should be dismissed with prejudice.




                                      5
      Because the instant petition was filed on August 28, 2018,3 it is subject

to review under the amendments to the federal habeas corpus statutes, the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). Kiser v.

Johnson, 163 F.3d 326, 327 (5th Cir. 1999).

      AEDPA provides a one-year period for filing federal habeas corpus

petitions by persons in custody pursuant to the judgment of a State court. 28

U.S.C. § 2244(d)(1). Section (d)(1) provides four different scenarios which start

the running of the one-year limitations period, and the period runs from the

latest of the four scenarios. 28 U.S.C. § 2244(d)(1)(A)-(D). As it relates to this

motion, AEDPA provides that:

      (d) (1) A 1-year period of limitation shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the judgment
      of a State court. The limitation period shall run from the latest of –

             (A) the date on which the judgment became final by the conclusion
             of direct review or the expiration of the time for seeking such
             review;

             (B) the date on which the impediment to filing an application
             created by State action in violation of the Constitution or laws of


3      A federal petition is considered filed on the date it was delivered to prison
authorities for mailing. See Windland v. Quarterman, 578 F.3d 314, 318 (5th Cir.
2009), citing Spotville v. Cain, 149 F.3d 374, 376―78 (5th Cir. 1998) (for purposes of
determining the applicability of AEDPA, a federal petition is filed on the date it is
placed in the prison mail system). Therefore, Antoine’s petition could not have been
“filed” sooner than August 28, 2018, the date he executed this federal petition
declaring under penalty of perjury when he placed it in the prison mail system. See
ECF No. 3 at 10.


                                          6
            the United States is removed, if the applicant was prevented from
            filing by such State action;

            (C) the date on which the constitutional right asserted was initially
            recognized by the Supreme Court, if the right has been newly
            recognized by the Supreme Court and made retroactively
            applicable to cases on collateral review; or

            (D) the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of due
            diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

28 U.S.C. § 2244(d) (2019).

      Applying the one-year limitation period contained within § 2244(d) to

Antoine’s petition shows that his first four claims challenging his conviction

are untimely and barred by the statute of limitations. See ECF No. 3 at 6-7.

Since Antoine attacks his judgment and sentence in cause number CR29860,

the one-year period of limitation ran from “the date on which the judgment[s]

became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Here, Antoine was convicted

and sentenced to fifteen years’ confinement on February 19, 2014, with the

sentence commencing on February 4, 2014. See SHCR-01 at 13. Since Antoine

waived and did not a pursue a direct appeal, the one-year limitation period for

filing a federal petition began no later than thirty days later on March 6, 2014

                                       7
and ended March 6, 2015, unless he had a properly filed application for State

post-conviction or other collateral review to toll the running of the limitations

period. See Tex. R. App. Proc. 26.2(a)(1) (2018); 28 U.S.C. § 2244(d)(2); see

Artuz v. Bennett, 531 U.S. 4 (2000).

      Here, Antoine is not entitled to such tolling. Antoine filed his first state

habeas application challenging his conviction on June 14, 2018. See SHCR-01

at 31. The application was dismissed by the CCA as non-compliant on August

15, 2018. See id. at Action Taken Sheet. As this date is over one year and four

months beyond the March 6, 2015 filing deadline, his state habeas application

fails to toll the federal filing deadline. See Scott v. Johnson, 227 F.3d 260, 263

(5th Cir. 2000) (“state habeas application did not toll the limitation period

under §2244(d)(2) because it was not filed until after the period of limitation

had expired.”). Further, because this first state habeas application was

dismissed by the CCA as noncompliant with Rule 73.1 of the Texas Rules of

Appellate Procedure, Antoine is not entitled to tolling during the time period

this habeas application was pending but not properly filed. See Artuz, 531 U.S.

at 8; see also Koumjian v. Thaler, 484 Fed. App’x 966 (5th Cir. 2012) (state

habeas application dismissed as non-compliant with Rule 73.1 of the Texas

Rules of Appellate Procedure was not “properly filed” and therefore did not toll

AEDPA’s limitations period).


                                        8
      Antoine filed a second state habeas application on May 28, 2019. See

SHCR-02 at 36. Like the first state habeas application, this application does

not toll the limitations period because it was filed after the March 6, 2015 filing

deadline. See Scott, 227 F.3d at 263.

      Accordingly, when Antoine filed his federal petition on August 28, 2018,

he exceeded the Fifth Circuit’s “reasonable period” by three (3) years, five (5)

months and twenty-three (23) days, and, as a matter of law, his claims

pertaining to his 2014 conviction are untimely.

      A.     No Other AEDPA Provision Applies the Limitations Period.

      Here, the record does not reflect that any unconstitutional “State action”

impeded Antoine from filing for federal habeas corpus relief prior to the end of

the limitations period. 28 U.S.C. § 2244(d)(1)(B). Furthermore, Antoine has not

shown he could not have discovered the factual predicate of his claim until a

date subsequent to the date his conviction became final. 28 U.S.C. §

2244(d)(1)(D).4 In fact, the claims Antoine raises in this action were available



4      In response to the question regarding the timeliness of the petition in his
federal petition, Antoine states that there is newly discovered evidence showing
actual innocence; however, Antoine does not present that evidence, nor does he
substantiate any supporting facts. See ECF No. 3 at 9. Thus, this is merely a
conclusory statement. See Ross v. Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983)
(finding that “absent evidence in the record, a court cannot consider a habeas
petitioner’s bald assertions on a critical issue in his pro se petition (in state and in
federal court), unsupported and unsupportable by anything else contained in the
record, to be of probative evidentiary value”).

                                           9
to him, at the very latest, when his judgment became final in March 2014, and

he advances no reason for not filing this petition earlier.5 Finally, his claims

do not concern a constitutional right recognized by the Supreme Court within

the last year and made retroactive to cases on collateral review. 28 U.S.C. §

2244(d)(1)(C). Since Antoine does not satisfy any of the exceptions to AEDPA’s

statute of limitations, consideration of his first four claims are barred.

      B.      Antoine is not entitled to equitable tolling.

      Lastly, if Antoine seeks application of equitable tolling as he argues in

his objection to the magistrate’s report and recommendations, see generally

ECF No. 16, he is not entitled to such as no rare and exceptional circumstances

exist here.

      Antoine bears the burden of proving the “extraordinary circumstances”

necessary to justify equitable tolling. Phillips v. Donnelly, 26 F.3d 508, 511

(5th Cir. 2000). The Fifth Circuit has explained that,

      “The doctrine of equitable tolling preserves a plaintiff's claims when
      strict application of the statute of limitations would be inequitable.”
      Davis v. Johnson, 158 F.3d 806, 810 (5th Cir. 1998). Equitable tolling
5       Any claim by Antoine that he was not aware of AEDPA statute of limitations;
that the prison law library did not have a copy of AEDPA or that he was proceeding
pro se, does not serve to toll the limitations period. See Felder v. Johnson, 204 F.3d
168, 172―73 (5th Cir. 2000). Further, any claim that illegal denial of an appeal would
toll the statute of limitations was foreclosed in Molo v. Johnson, 207 F.3d 773, 775―76
(5th Cir. 2000) (“[a] criminal defendant has a right to effective assistance of counsel
on a first appeal as of right. An alleged violation of that right does not toll AEDPA's
statute of limitations.”); see also Cousin v. Lensing, 310 F.3d 843, 849 (5th. Cir. 2002)
(attorney mistake not entitled to tolling, especially where counsel waited so long).

                                           10
      will be granted in “rare and exceptional circumstances,” id. at 811, and
      will not be granted if the applicant failed to diligently pursue his rights,
      United States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000). “Equitable
      tolling applies principally when the plaintiff is actively misled by the
      defendant about the cause of action or is prevented in some
      extraordinary way from asserting his rights.” Coleman v. Johnson, 184
      F.3d 398, 402 (5th Cir. 1999). “[I]gnorance of the law, even for an
      incarcerated pro se petitioner, generally does not excuse prompt filing.”
      Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir.1999).

Larry v. Dretke, 361 F.3d 890, 896―97 (5th Cir. 2004).

      No rare and exceptional circumstances are presented here to excuse

Antoine’s belated filing. Although Antoine argues he is actually innocent of the

crime, he neglects to substantiate this assertion.

      In McQuiggin, the Supreme Court held a prisoner filing a first-time

federal habeas petition could overcome the one-year statute of limitations in §

2244(d)(1) upon a showing of “actual innocence” under the standard in Schlup.

McQuiggin v. Perkins, 569 U.S. 383, 398 (2013); Schlup v. Delo, 513 U.S. 298,

314–16 (1995). A habeas petitioner who alleges “actual innocence” must

support his allegations with “new, reliable evidence” that was not presented at

trial and must show that it was more likely than not that, in light of the new

evidence, no juror, acting reasonably, would have voted to find the petitioner

guilty beyond a reasonable doubt. Schlup, 513 U.S. at 326–27; see also House

v. Bell, 547 U.S. 518 (2006) (discussing at length the evidence presented by the

petitioner in support of an actual-innocence exception to the doctrine of

procedural default under Schlup). “Actual innocence” in this context refers to
                                       11
factual innocence and not mere legal sufficiency. Bousely v. United States, 523

U.S. 614, 623–624 (1998).

      In this case, Antoine asserts in his petition that the trial court violated

his Fourteenth Amendment Rights of Due Process and Equal Protection

because he is actually innocent. See ECF No. 3 at 7. Similarly, in a later

pleading, Antoine also asserts that he is actually innocent of the crime, because

there was no finding of a deadly weapon. ECF No. 16 at 2. But, in both of these

pleadings, Antoine fails to point to or present any “new, reliable evidence” as

is required to meet the actual innocence exception to AEDPA’s statute of

limitations. ECF No. 3 at 7; ECF No. 16 at 2; see Schlup, 513 U.S. at 326–27

Schlup, 513 U.S. at 326–27.

      Since Antoine fails to support his “actual innocence” assertion with any

evidence, much less “new, reliable evidence,” he is not entitled to equitable

tolling and his allegations should be dismissed as barred by the federal habeas

corpus statute of limitations.

II.   Antoine’s Fifth Claim That the CCA Committed Error Is Unexhausted
      And Not Cognizable In Federal Habeas Review; Thus, It Should Be
      Dismissed With Prejudice.

      Antoine complains that the CCA committed error by “failing to give a

finding in law de novo.” See ECF No. 3 at 6. First, this claim is unexhausted




                                       12
since Antoine never presented it in state court.6 Compare SHCR-02 at 26-32 with

ECF No 3 at 6-7.

      Regardless, this claim is not cognizable on federal habeas review. The

Fifth Circuit has held: “infirmities in state habeas corpus proceedings do not

state a claim for federal habeas corpus relief.” Vail v. Procunier, 747 F.2d 277

(5th Cir. 1984); see Trevino v. Johnson, 168 F.3d 173, 180 (5th Cir. 1999);

Nichols v. Scott, 69 F.3d 1255, 1275 (5th Cir. 1995) (“An attack on a state

habeas proceeding does not entitle the petitioner to habeas relief in respect to

his conviction, as it is an attack on a proceeding collateral to the detention and

not the detention itself.”) (internal quotation marks omitted); Duff-Smith v.

Collins, 973 F.2d 1175, 1182 (5th Cir. 1992) (same); Millard v. Lynaugh, 810




6     The exhaustion requirements of 28 U.S.C. § 2254(b) and (c) read in pertinent
part as follows:

          (b)(1) An application for a writ of habeas corpus on behalf of a person
          in custody pursuant to the judgment of a State court shall not be
          granted unless it appears that-- (A) the applicant has exhausted the
          remedies available in the courts of the State; . . .

          (c) an applicant shall not be deemed to have exhausted the remedies
          available in the courts of the State, within the meaning of this
          section, if he has the right under the law of the State to raise, by any
          available procedure, the question presented.

28 U.S.C. § 2254 (2019). Therefore, because Antoine did not present this claim in his
state habeas petition, but did raise it in his federal petition, the claim is unexhausted
and should be dismissed. Compare SHCR-02 at 26-32 with ECF No 3 at 6-7.

                                           13
F.2d 1403, 1410 (5th Cir. 1987) (same). Therefore, this claim should be

dismissed.

                                CONCLUSION

      For the foregoing reasons, the Director respectfully requests that

Antoine’s first four claims be dismissed with prejudice as time-barred.

Additionally, the Director requests that Antoine’s fifth claim be dismissed with

prejudice. Lastly, the Director respectfully requests that this court deny a

certificate of appealability.



                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    MARK PENLEY
                                    Deputy Attorney General
                                    for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                     /s/ Deanna Vella
                                    DEANNA VELLA*
*Lead Counsel                       Assistant Attorney General
                                    State Bar No. 24113446

                                    Criminal Appeals Division
                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                      14
                                    (512) 936-1400
                                    (512) 936-1280 (FAX)

                                    ATTORNEYS FOR RESPONDENT


                         CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

pleading has been served by placing same in the United States mail, postage

prepaid, on June 26, 2020, addressed to:

William Nelson Antoine
TDCJ-CID # 1911591
Clements Unit
9601 Spur 591
Amarillo, Texas 79107

                                     /s/ Deanna Vella
                                    DEANNA VELLA
                                    Assistant Attorney General




                                      15
